Sharpstein, J., dissenting:
I dissent. The provisions of the Constitution which define the powers and duties of the State Board of Equalization are contained in § 9 of article xiii. By reading all portions of that section which relate to the State Board together, I think the intention may be made reasonably clear. It seems to me that they should be read as follows: “ It shall be the duty of the State Board of Equalization to equalize the valuation of the taxable property of the several counties of the State for the purposes of taxation ; and under such rules as it may prescribe for its action, to increase or lower the entire assessment roll, or any assessment contained therein, so as to equalize the assessment of the property contained in said assessment roll, and make the assessment conform to the true value in money of the property assessed.”
The major part of this is taken from a proviso; but I am unable to perceive that it is repugnant to anything that precedes it. To “ equalize the valuation of the taxable property of the several counties,” is, as I understand it, to equalize it in each separate county, distinct from any other county. If this view be the correct one, there is no inconsistency even between the clause of the proviso which confers upon the State Board the power to increase or lower any assessment contained in any roll, and the preceding clause, which, according to my interpretation of it, confers upon that Board the power to equalize the valuation of the taxable property of each separate and distinct county. As I view it, there is no clause outside of the proviso which confers upon the State Board the power “ to increase or lower the entire assessment roll” of any county. Without the aid of the proviso, it would be extremely difficult, I think, to ascertain what powers were intended to be given to *208the State Board. The rule that a subsequent obscure clause shall not control a previous clear provision is not applicable to this case, in which it is the first provision alone that is obscure, bio one doubts that these provisions should be construed according to the most obvious and natural import of the language used.
“ Courts cannot correct what they may deem either excesses or omissions in legislation, nor relieve against the occasionally harsh operation of statutory provisions without the danger of doing vastly more mischief than good.” Per Bronson, J., in Waller v. Harris, 20 Wend. 561.
I think that the application should be denied*